NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NESLIHAN YILDIZHAN,                             No.    15-73783

                Petitioner,                     Agency No. A072-113-410

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 16, 2022**
                              Pasadena, California

Before: BRESS and BUMATAY, Circuit Judges, and GLEASON,*** District
Judge.

      Neslihan Yildizhan, a citizen of Turkey, seeks review of a Board of

Immigration Appeals (BIA) decision denying Yildizhan’s third untimely motion to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Sharon L. Gleason, Chief United States District Judge
for the District of Alaska, sitting by designation.
reopen immigration proceedings on her 2007 removal order. “We review a BIA

ruling on a motion to reopen for an abuse of discretion, and will reverse the denial

of a motion to reopen only if the Board acted arbitrarily, irrationally, or contrary to

law.” Martinez-Hernandez v. Holder, 778 F.3d 1086, 1088 (9th Cir. 2015) (per

curiam) (quotation omitted). We have jurisdiction under 8 U.S.C. § 1252, and we

deny the petition.

      “The BIA can deny a motion to reopen on any one of at least three independent

grounds—failure to establish a prima facie case for the relief sought, failure to

introduce previously unavailable, material evidence, and a determination that even

if these requirements were satisfied, the movant would not be entitled to the

discretionary grant of relief which he sought.” Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010) (quotations omitted). The BIA did not abuse its discretion in

concluding that Yildizhan failed to make a sufficient showing to justify reopening.

      First, the BIA did not err in concluding that Yildizhan’s conversion to

Christianity and the birth of her biracial son do not constitute a change in

circumstances or country conditions “arising in the country of nationality,” see 8

U.S.C. § 1229a(c)(7)(C)(ii), because both are changes in personal circumstances,

which alone are insufficient. He v. Gonzales, 501 F.3d 1128, 1132 (9th Cir. 2007);

cf. Chandra v. Holder, 751 F.3d 1034, 1037 (9th Cir. 2014).

      Second, the BIA reasonably concluded that the general country conditions


                                          2
evidence Yildizhan submitted does not demonstrate changed conditions or establish

prima facie eligibility for asylum or other relief. Yildizhan argues that Turkey has

become a “warzone territory” and that the Turkish government has targeted Kurdish

citizens. But the BIA could conclude that the country reports and other evidence

Yildizhan submitted do not indicate that conditions in Turkey have materially

worsened. See Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical

question is . . . whether circumstances have changed sufficiently that a petitioner

who previously did not have a legitimate claim for asylum now has a well-founded

fear of future persecution.”). Further, Yildizhan presented no evidence to support

her assertion that “major policy changes in the government of Turkey specifically

targeting Kurds” have occurred.1 Accordingly, the BIA provided sufficient grounds

for denying reopening.

      PETITION DENIED.




 1
    In her motion to reopen, Yildizhan argued that unrest in Syria makes her more
vulnerable to persecution. In her opening brief Yildizhan presented no argument on
this point, and thus the issue is forfeited. See, e.g., Castro-Perez v. Gonzales, 409
F.3d 1069, 1072 (9th Cir. 2005).

                                         3